Citation Nr: 1227473	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-30 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.  

2. Entitlement to service connection for a left knee disability.  

3. Entitlement to service connection for a bilateral hand disability, to include carpal tunnel syndrome (CTS).  

4. Entitlement to service connection for a bilateral wrist disability, to include CTS.  

5. Entitlement to service connection for a bilateral elbow disability, to include CTS.  

6. Entitlement to initial increased rating for right knee patellofemoral syndrome in excess of 10 percent disabling.  

7. Entitlement to initial increased rating for chronic thoracic strain in excess of 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to July 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO granted claims for service connection for right patellofemoral syndrome (10 percent disabling) and chronic thoracic strain (noncompensable).  The RO denied claims for service connection for bilateral hand, ankle, left knee, wrist and elbow disabilities.  In July 2008, the RO increased the rating for service-connected chronic thoracic strain to 10 percent disabling, effective from the date of the grant of service connection.  

In August 2010, a claim of service connection for gastroesophageal reflux disease (GERD) was raised by the Veteran's representative.  A review of the Virtual VA file shows this claim was denied in January 2011 and it is not on appeal at this time.  

The matter of service connection for hypertension has been raised by the June 2012 informal hearing presentation (IHP), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Veteran requested a hearing in his December 2008 appeal, however in September 2010, he said he did not want to appear in person because he did not want to miss school.  He wanted his representative to appear at a hearing without him.  As he did not cite good cause for such a hearing, the presiding Board Member denied the request.  See 38 C.F.R. § 20.700(b) (2011).  The Veteran failed to report to the hearing.  

The claims for service connection for a left knee, bilateral ankle, bilateral hand, bilateral wrist and bilateral elbow disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. Right knee patellofemoral syndrome has not been manifested by recurrent moderate subluxation or lateral instability; dislocated or removal of cartilage; limitation of flexion to 30 degrees; or limitation of extension to 15 degrees.  

2. The thoracic spine disability has not been productive of forward flexion of the thoracolumbar spine less than 60 degrees or combined range of motion of the thoracolumbar spine less than 120 degrees.  No abnormal spinal contour or gait is found.  

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for right knee patellofemoral syndrome are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5024, 5256 to 5261 (2011).  

2. The criteria for a rating in excess of 10 percent for thoracic spine strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a (& Plate V), Diagnostic Codes (DCs) 5237, 5243 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

The initial increased rating claims arise from the disagreement with the initial ratings following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311, 1315-1316 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  The Veteran did receive proper notice for his claims for service connection for a back disability and right knee disability in an October 2007 letter.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  The Veteran has been medically evaluated in conjunction with his claims three times.  The Board finds the VA examinations in the file to be fully adequate on the issues being adjudicated; the claims folder was available and reviewed in the October 2007 and April 2009 VA examinations.  The Veteran was interviewed at each examination and all relevant details of the disabilities were noted.  All identified and available VA medical records have been secured.  The duties to notify and assist have been met.  

II. Legal Criteria and Analysis

The Board must discuss competency and credibility when adjudicating a claim.  A veteran is competent to testify to factual matters of which he has first-hand knowledge, including having joint pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  Id.  See also 38 C.F.R. § 3.159(a)(2) (2011) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  In adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In determining whether lay evidence is satisfactory, the Board may consider the demeanor of the witness, internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2011).  Also, for initial rating decisions that establish service connection and assign an initial disability rating, the entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes (DCs).  38 C.F.R. § 4.27 (2011).  

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2011).  In Thun v. Peake, 22 Vet. App. 111 (2011), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40).  Pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  

The June 2010 VA examination shows the Veteran was currently employed and communication with the Veteran in September 2010 shows he was also in school.  The Board does not find that a claim of a total disability rating for individual unemployability (TDIU) has been raised in this case in relation to either initial increased rating on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


	A. Thoracic strain

The Board must evaluate disabilities under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011).  

Here, the Board is remanding the issues of entitlement to service connection claims for neurological impairment of the bilateral upper extremities (see below).  As a result, the DCs for the nerves are not for consideration.  

The General Rating Formula for Diseases and Injuries of the Spine for DC 5237 provides for the rating of disabilities of the spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the relevant parts of the formula are as follows: 

Unfavorable ankylosis of the entire spine (100 percent); 
Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 
Forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); and 
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gaiter abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent).  38 C.F.R. § 4.71a (2011).  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a, Note (2).  

Intervertebral Disc Syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2011).  Note (1) of 38 C.F.R. § 4.71a, DC 5243 states that an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Veteran contended in his January 2008 notice of disagreement he had to continually stretch his back and must sometimes lie down to "straighten out."  He claimed that when he ate or drank cold things it caused pain in his back.  In August 2010, the Veteran's representative asserted that the Veteran had to limit chores, sports, walking, climbing and sitting; he needed a new VA examination to evaluate Deluca factors.  However, in the June 2012 informal hearing presentation (IHP), the Veteran's representative stated the current 10 percent rating was warranted after noting that the back has motion limited to 85 degrees.  

The Board finds the Veteran to be competent to state and describe his symptoms under Layno, 6 Vet. App. at 467-69 and 38 C.F.R. § 3.159(a)(2).  His statements have been relatively consistent throughout his claim.  Caluza, 7 Vet. App. at 511 (consistency is a consideration for the Board in assessing lay evidence.)  

The Board finds that at no point has the Veteran been diagnosed with IVDS or been prescribed bed rest by a physician during the rating period on appeal.  As a result, the disability should be rated under the General Formula.  38 C.F.R. § 4.71a, DC 5243.  

Turning to the General Formula, the Board finds that at no point has any favorable or unfavorable ankylosis been found.  The Board first looks to see if an increase is warranted on the basis of limitation of motion.  

Forward flexion of the thoracolumbar spine has remained greater than 60 degrees for the time period on appeal.  While the Veteran was still in service, he was examined for a November 2006 medical evaluation board report (MEB) and diagnosed with thoracic back pain with minimal disc bulge at T11-12.  His forward flexion was 0 to 50 degrees at that time.  However, at the October 2007 general medical VA examination, forward flexion was 0 to 90 degrees.  At the April 2009 and June 2010 VA joint examination, forward flexion was 0 to 85 degrees.  In June 2010, pain and tightness reportedly increased during forward flexion from 50 to 85 degrees but there was no objective evidence of pain or painful motion.  

Similarly, a review of the VA examinations shows at no point in time was combined range of motion less than 120 degrees.  The Board finds no evidence of an abnormal gait or spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis).  At the October 2007 VA examination, gait was normal and he had no scoliosis.  Gait was also normal in April 2009 and June 2010 examinations.  He also had no guarding in June 2010.  As a result, no increased rating is warranted; the balance of the evidence shows the forward flexion and combine range of motion is not so impaired as to increase the rating under 38 C.F.R. § 4.71a.  There are also no findings of abnormal spinal contour or gait so as to warrant an increase.  

The Board has considered whether there is any additional functional loss not contemplated in the current 10 percent evaluation.  See, 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  As mentioned, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston, 10 Vet. App. at 84-85.  The Veteran has reported pain, flare ups and other symptoms, including popping and tenderness.  The examination reports note some crepitation.  While a January 2006 service treatment record showed an MRI found minimum bulging at T-10, X-rays taken since service have been normal.  

In an October 2007 VA examination, he was independent in activities of daily living; and he had no pain on motion.  There were no additional functional limitations including additional loss of range of motion during a flare up or secondary to repetitive use of a joint, painful motion, weakness, excess fatigue, lack of endurance, or incoordination.  In April 2009, a VA examination showed that the Veteran's daily activities were not really affected; his back just hurt at the end of the day.  He avoided cleaning the bathroom due to bending and stooping that was involved.  He rode a bike for exercise.  While increased pain and tightness were observed with flexion beyond 50 degrees in June 2010, there was no associated functional loss even on repetitive motion.  Given the evidence, the Board finds insufficient objective evidence of excess fatigue, lack of endurance, deformity, incoordination, atrophy, and inflammation or swelling on use.  See 38 C.F.R. § 4.45.  

Finally, in March 2008, a VA primary care record noted that some arthritis studies were to be undertaken but it was noted that MRIs of the spine failed to show abnormalities.  The arthritis codes are not for consideration.  See 38 C.F.R. § 4.71a, DC 5003.  

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart, 21 Vet. App. at 509-510.  However, the record does not support the assignment of different percentage evaluations during the time period on appeal.  The Veteran has been given an initial increased rating of 10 percent, effective the date from separation from the last period of service.  He is not entitled to receive a staged rating.  

The Board also finds that the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology.  The assigned schedular evaluation is adequate.  Thun, 22 Vet. App. at 115.  

Under these circumstances, there is no basis to assign a higher evaluation for the thoracic spine strain (currently rated as 10 percent disabling).  The benefit of the doubt doctrine is not applicable here and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

	B. Right knee patellofemoral syndrome

Under 38 C.F.R. § 4.71a, DC 5257 covers "other impairment of the knee," and an assignment of a 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is for severe knee impairment with recurrent subluxation or lateral instability.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).  

DC 5258 covers dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; this warrants a 20 percent rating.  DC 5259 covers removal of symptomatic semilunar cartilage, which warrants a 10 percent rating.  

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  38 C.F.R. § 4.71a.  (Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.)  A 0 percent rating contemplates limitation to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees and a 20 percent rating is warranted when it is limited to 30 degrees.  A 30 percent rating contemplates limitation to 15 degrees.  

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  38 C.F.R. § 4.71a.  A 0 percent rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and a 50 percent evaluation contemplates extension limited to 45 degrees.  

Ankylosis of the knee is addressed under DC 5256, however, the right knee has not shown to be in any way ankylosed.  

DCs 5013 through 5024 are rated on limitation of motion of the affected parts as degenerative arthritis.  38 C.F.R. § 4.71a.  DC 5024 is for tenosynovitis.  Degenerative arthritis is covered under DC 5003.  If established by X-ray findings, it is rated on the basis of limitation of motion under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, DC 5003 (2011).  When limitation of motion is noncompensable under the diagnostic codes, a rating of 10 percent is for application under each major joint or group of major joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups a 10 percent rating is assigned.  A 20 percent rating is assigned with the same involvement, plus occasional incapacitating exacerbations.  Note (1) states that the 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  

The Veteran contended in his August 2007 claim and January 2008 notice of disagreement that his knee swells and that his right knee sometimes locks up.  Occasionally he falls due to the knee locking up.  In his December 2008 appeal, he said he had moderate instability and frequent episodes of locking, pain and effusion into the joint.  He said his knee locks after prolonged standing and has been told by his physical therapist to limit standing and sitting to prevent locking.  

The Board finds the Veteran competent to state what he has personally experienced about his right knee.  Layno, 6 Vet. App. at 467-69 and 38 C.F.R. § 3.159(a)(2).  He is competent to state that his knee swells because this is something that he can actually observe.  The Board does not accept what a clinician reportedly told a Veteran; the connection between what a clinician says and a layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  See, Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds the Veteran otherwise credible in relating his symptoms.  See Caluza, 7 Vet. App. at 511.  

In the August 2010 IHP, the Veteran's representative stated that three repetitions of range of motion testing when the Veteran is not having a flare-up is not an adequate means of addressing DeLuca.  The representative also stated that because the right knee locks, he was entitled to a higher evaluation than the one currently assigned.  The Veteran had to limit chores, sports, walking, climbing and sitting.  The representative stated the Veteran needed a new VA examination to evaluate Deluca.  

The Board does not agree that the VA examination reports are inadequate or that DeLuca v. Brown, 8 Vet. App. 202, stands for the proposition that VA must wait until the Veteran is having a flare up to appropriately evaluate the Veteran.  In DeLuca, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R § 4.40 requires that the disabling effect of painful motion be considered when rating joint disabilities in terms of functional loss.  8 Vet. App. at 205-06.  Also, when rating disabilities of the joints the Board must discuss any additional limitations a claimant experiences due to pain, weakness, or fatigue; there should be consideration of a higher rating based on greater limitation of motion due to pain on use including during flare ups.  Id.; see also Cullen v. Shinseki, 24 Vet. App. 74, 84 -85 (2010).  

There is some case law that stands for the proposition that when there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive, phase.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that examination during remission phase did not accurately reflect elements of disability that caused veteran to miss three to four months of work at a time).  However, in Voerth v. West, the Court found Ardison inapplicable where the Veteran's disability, in its recurrent state, did not affect his earning capacity and the worsened condition did not last more than a few days.  Voerth, 13 Vet. App. 117, 122-23 (1999) (holding that condition that became inflamed approximately twice a year for a few days did not require examination during flare-up).  These cases were based on skin and not orthopedic disabilities.  The Board finds here that the VA examination reports address the relevant orthopedic symptoms and that a remand for a fourth VA examination is unnecessary.  

The right knee has not exhibited slight recurrent subluxation or lateral instability on objective testing.  The November 2006 MEB shows the right knee was stable to varus and valgus stress at 0 and 30 degrees.  However, pain and subjective infrequent instability was noted at this time.  In the report of medical history from the same month, the Veteran stated that his right knee gave out.  A December 2006 physical therapy discharge shows the no longer had giving way of the right knee; the Veteran separated from service in June 2007.  

At the October 2007 general medical VA examination, the Veteran said his right knee was not painful, but he must stop activity when it gives out.  He claimed that while it sometimes gave out two to three times a day, he could also go six to eight months without it happening; it had last occurred in June 2007.  While "hyperflexibility" was noted in a March 2008 VA primary care record, no instability was noted.  The April 2009 and June 2010 VA examination reports showed no abnormal movement or instability.  While noting the Veteran's complaints of instability, to the extent the Veteran is competent to describe instability of the joint, the Board does not find the Veteran credible.  Stability of the joint can be tested in a clinical setting and numerous examiners have tested the knee and found it stable.  In consideration of the evidence, the Board does not find that a separate evaluation is warranted under DC 5257 because instability and subluxation have not been shown during the time period on appeal.  

For DCs 5258 and 5259, there is no showing that cartilage has been removed or torn/dislocated in the knee at any point during the time period on appeal.  Every VA examination noted that X-rays were normal; there was no effusion.  While the Veteran has reported locking several times, there is no report of locking in the outpatient treatment records.  He has not had cartilage removed or torn and a compensable evaluation is not warranted under the provisions of DCs 5258 and 5259.  

The Board finds that flexion has not been limited to a compensable degree.  At the October 2007 VA examination, bilateral knee flexion was 140, 130, and 136 bilaterally.  In April 2009 and June 2010, flexion was to 130 degrees.  There was also patellar crepitus at both VA examinations.  Repetitive motion did not show increased symptoms.  

Similarly, extension has not been limited to a compensable degree.  In October 2007, a VA examination showed that extension was 0 degrees with no pain with motion and no fatigue with repetition.  In April 2009 and June 2010 it was also 0 degrees.  As a result, no increase is warranted.  

As for arthritis, the Veteran is currently given a 10 percent rating under tenosynovitis.  This is supposed to be rated under limitation of motion; however, as explained above no 10 percent rating is actually warranted (and certainly no increase).  In any case, in a January 2009 VA primary care record, the Veteran was diagnosed with knee pain and the impression was degenerative arthritis.  However, even if the code was switched to DC 5003, an increase above 10 percent would not be warranted as there is no current X-ray evidence of degenerative arthritis.  See, 38 C.F.R. § 4.71a, DC 5003.  

The Board has considered provisions for an increased rating under DeLuca for the left knee disability, but finds no increase warranted as there are insufficient findings of joint symptoms.  At the October 2007 VA examination, he had no flare ups in the right knee and no pain the day of the examination.  He had no ankylosing, edema, atrophy, effusion, laxity, atrophy, or deformity.  A neurologic examination was totally normal.  There were no additional functional limitations including additional loss of range of motion during a flare up or secondary to repetitive use of a joint, painful motion, weakness, excess fatigue, lack of endurance, or incoordination.  

At the April 2009 VA examination, the Veteran said his daily activities were not really affected; his knee just hurt at the end of the day.  As before, there were no additional functional limitations including additional loss of range of motion during a flare up or secondary to repetitive use of a joint, painful motion, weakness, excess fatigue, lack of endurance, or incoordination.  The findings were the same at the June 2010 VA examination.  The Veteran did say that at the end of a shift at a large retail store his right knee would hurt.  Given the findings, the Board finds that the current rating best approximates the Veteran's disability picture and no increase is warranted.  

Based upon the guidance of the Court in Hart, 21 Vet. App. at 509-510, the Board has considered whether any further staged ratings are appropriate for the right knee patellofemoral syndrome.  The Board finds that no staged ratings are warranted in this case for the time period on appeal.  

The Board has determined that the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology.  The Veteran is rated appropriately based on the evidence.  The Board finds the assigned schedular evaluation to be adequate.  Thun v. Peake, 22 Vet. App. at 115.  The benefit of the doubt doctrine is not applicable here and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

An initial increased rating for right knee patellofemoral syndrome in excess of 10 percent disabling is denied.  

An initial increased rating for initial increased rating for chronic thoracic strain in excess of 10 percent disabling is denied.  



REMAND

The Board finds clarification is required regarding the claims for service connection for a left knee and bilateral ankle, hand, wrist, and elbow disability. 

For the left knee disability, the Veteran reported knee trouble on the June 2007 report of medical history and said his left knee got inflamed when active.  The physician's summary stated the left knee was sore with some swelling and infrequent pain.  In October 2007, a general medical VA examination showed an X-ray was negative; there was no pathology found of the left knee upon examination.  The examiner gave a negative opinion based on the examination.

A January 2009 VA record showed a diagnosis of knee pain and the impression was degenerative arthritis.  This record states: "Looks like some type of inherited defect in the joints and cartilage."  An April 2010 VA record states: "Multiple bone and joint aches, possibly service-connected."  This record noted that the rheumatology evaluation had been negative in the past.  A June 2010 X-ray of the left knee was normal.  A June 2010 VA primary care record showed bone and joint aches of questionable etiology.  

In August 2010, the Veteran's representative asserted there was no rationale in the October 2007 VA examination report and stated the report did not address that left knee problems might be secondary to the service-connected right knee.  The Board is remanding the claim so that a new VA examination of the left knee may be conducted and an opinion can be obtained regarding whether the Veteran has a current diagnosis.  If so, the examiner should determine whether it is related to service or a service-connected disability.  If the Veteran has degenerative arthritis, an opinion is needed as to the exact onset if it manifested to a degree of 10 percent or more within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  

Regarding the bilateral ankle disability, the Veteran said at the October 2007 VA examination that his ankles are sore when he is on feet a lot, he had no treatment for his ankles in service and remarked: "It's not a real problem."  He essentially had no symptoms and an X-ray was negative.  There was no pathology found of the bilateral ankles; the examiner gave a negative opinion.  In March 2008, however a VA primary care record noted degenerative changes.  In April 2010, another VA record showed that a rheumatology evaluation had been negative in the past.  In a December 2008 appeal, the Veteran asserted he had an ankle disability that was due to his service-connected right knee and chronic thoracic strain disability.  On remand, the Veteran should be given a new VA examination to determine the nature and etiology of any bilateral ankle disability.  If a present disability exists, an opinion is sought as to whether it is related to service or a service-connected disability.  Again, if the Veteran has degenerative arthritis, an opinion is needed as to the onset.  Id.  

Finally, regarding the claims of service connection for bilateral hand, wrist, and elbow disability, the June 2007 report of medical history shows the Veteran denied the impaired use of his hands but did report "a painful shoulder, elbow or wrist."  He also reported pain in his wrists when typing.  The physician's summary states he reported bilateral wrist pain with some numbness for one year (not considered disabling).  The physician's summary states he reported bilateral elbow numbness when carrying bags or with continued flexion after long periods (not considered disabling).  

In October 2007, a general medical VA examination noted complaints and findings but ultimately the VA examiner provided a negative opinion.  The Veteran said when he typed, his wrists, knuckles and fingers were sore.  He claimed his arms would go numb if he carried a five to ten pound object after ten minutes.  An evaluation of the hand was totally normal, as was a neurologic examination.  An X-ray showed the left hand was normal but the right hand showed "perosteal bone middle 4th phalanx" and it was to be clinically correlated.  X-rays of the wrists and elbows were negative.  

In March 2008, a VA primary care record showed numbness and tingling in fingers, especially when carrying things; the assessment was degenerative changes in the hands.  Arthritis studies were to be undertaken.  An April 2010 VA record noted that a rheumatology evaluation had been negative in the past.  In June 2010, a VA primary care record found no specific degenerative changes on hands, but bone and joint aches, with a questionable etiology.  

The Veteran's representative stated in August 2010 that neurological testing should be undertaken to see if there is any thoracic spine nerve impingement or if the Veteran has carpal tunnel syndrome.  On remand, the Veteran should receive a new VA examination to determine the nature and etiology of any bilateral upper extremity disability.  If a present disability exists, the examiner should state if it is secondary to a service-connected disability.  Again, if the Veteran has degenerative arthritis, an opinion is needed as to the exact onset.  Id.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic and neurologic examination.  The examiner should determine the nature, extent, and etiology of any left knee, ankle hand, wrist and/or elbow disabilities.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated testing should be conducted.  

The examiner should reference the evidence noted above regarding these claims for compensation.  

For each pertinent disability found, the examiner should indicate:
* whether there is a 50 percent probability or greater that the disability had its clinical onset in service or is otherwise related to service;
* and if not, whether there is a 50 percent probability or greater that the disability was caused or aggravated by another service-connected disability (the thoracic spine strain or right knee patellofemoral syndrome);
* and if aggravated, the examiner should identify the baseline level of severity and the permanent, measurable increase in its severity that is attributable to service-connected disability.  

The rationale for all opinions must be provided.  

2. Re-adjudicate the Veteran's claims on appeal.  If any of the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


